Exhibit 10.1

 

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

 

Intercreditor Agreement (this “Agreement”), dated as of November 27, 2012, among
Valiant Trust Company (in such capacity, with its successors and assigns, and as
more specifically defined below, the “Senior Debt Representative”) for the
Senior Debt Secured Parties (as defined below), RGLD Gold AG, a Swiss
corporation as purchaser (with its successors and assigns, the “Purchaser”) of
certain refined gold from Terrane Metals Corp., a company incorporated under the
laws of British Columbia, (the “Vendor”) and the Vendor.

 

WHEREAS, Thompson Creek Metals Company, Inc., a company incorporated under the
laws of British Columbia (the “Issuer”), the subsidiary guarantors, including
the Vendor, the Senior Debt Representative and certain financial institutions
and other entities are parties to (i) the fifth supplemental indenture, dated as
of November 27, 2012,  to the indenture dated as of May 11, 2012, as
supplemented by the first supplemental indenture thereto, dated as of May 11,
2012 (the “Fifth Supplemental Indenture” and the “Existing Senior Debt
Agreement”) and (ii) a Canadian Collateral Agreement, dated as of November 27,
2012,  pursuant to which the Issuer will issue $350,000,000 principal amount of
9.75% senior secured notes due 2017 in the capital markets (the “Senior Secured
Notes”), which Senior Secured Notes will be secured by certain liens granted by
the Issuer, the subsidiary guarantors of the Issuer, including the Vendor, and
any future guarantor on substantially all of the assets of the Issuer and the
subsidiary guarantors, including the Vendor (whether now owned or hereafter
arising or acquired), subject to certain exceptions, permitted liens and
encumbrances described in the Fifth Supplemental Indenture and the other
security documents referred to therein;

 

WHEREAS,  Issuer, the Vendor, Royal Gold, Inc., a Delaware corporation (“Royal
Gold”), and the Purchaser are parties to the Amended and Restated Purchase and
Sale Agreement, dated as of December 14, 2011, as amended by the First Amendment
thereto (the “First Amendment to the Royal Gold Purchase Agreement”), dated as
of August 8, 2012 (as so amended, the “Royal Gold Purchase Agreement”), pursuant
to which, among other things, (i) the Purchaser has agreed to pay the Payment
Deposit (as defined below), a portion of which (A) was used by the Issuer to
acquire, directly or indirectly, certain ownership interests in the Milligan
Project (as defined below) and (B) has been and will be used by the Vendor in
connection with the development of the Milligan Project and (ii) upon completion
of the Milligan Project, the Vendor has agreed to sell to the Purchaser and the
Purchaser has agreed to purchase from the Vendor, an amount of Refined Gold (as
defined below) equal to the Designated Percentage of Produced Gold (as defined
below).

 

WHEREAS, the Vendor has granted to the Senior Debt Representative security
interests and liens in the Collateral (as defined below) as security for payment
and performance of the Senior Debt Obligations; and

 

WHEREAS, the Vendor has granted to the Purchaser security interests and liens in
the Collateral as security for payment and performance of the Royal Gold
Obligations (as defined below).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions; Rules of Construction.

 

1.1          UCC and PPSA Definitions.  The following terms which are defined in
the UCC are used herein as so defined in respect of the Collateral to which the
UCC applies:  Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter of Credit, Letter of
Credit Rights, Records, Securities Account and Supporting Obligations. The
following terms which are defined in the PPSA are used herein as so defined in
respect of the Collateral to which the PPSA applies:  Accounts, Chattel Paper,
Documents of Title, Equipment, Fixtures, Intangibles,
Goods, Instruments, Inventory, Investment Property and Money except that the
term Goods shall not include “consumer goods” as defined in the PPSA.

 

1.2.         Defined Terms.  The following terms, as used herein, have the
following meanings:

 

“Additional Debt” has the meaning set forth in Section 9.5(b).

 

“Additional Senior Debt Agreement” has the meaning set forth in the definition
of Senior Debt Agreement.

 

“Banking Services Obligations” means, any obligations of the Vendor, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), owed to any Senior Debt Secured Party (or any of its
affiliates) in respect of the following bank services:  (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Collateral” means, collectively, all property relating to or arising out of the
Milligan Project, now or hereafter owned by the Vendor or, in or to which the
Vendor now or hereafter has rights, including all such rights and (as the
context so admits) any item or part thereof, upon which a Lien is granted
pursuant to the Security Documents.

 

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the
Vendor, as applicable.

 

“Designated Percentage of Produced Gold” has the meaning set forth in the Royal
Gold Purchase Agreement as in effect as of the Effective Date.

 

“Effective Date” means August 10, 2012, the effective date of the First
Amendment to the Royal Gold Purchase Agreement, giving effect to the amendment
of the Royal Gold Purchase Agreement.

 

“Enforcement Action” means, with respect to the Senior Debt Obligations or the
Royal Gold Obligations, the exercise of any rights and remedies with respect to
any Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the Senior
Debt Documents or the Royal Gold Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the UCC, PPSA of any
applicable jurisdiction or under any Insolvency Laws.

 

2

--------------------------------------------------------------------------------


 

“Existing Senior Debt Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.

 

“First Amendment to the Royal Gold Purchase Agreement” has the meaning set forth
in the second WHEREAS clause above.

 

“Insolvency Law” means the Bankruptcy Code, Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and any similar statute or law or any corporate law
in any jurisdiction dealing with bankruptcy, insolvency, restructuring of debts
or analogous concepts, and including without limitation, the filing of an
application or commencement of proceedings under provisions of the Canada
Business Corporations Act or the Business Corporations Act (British Columbia)
(or any successors to such statutes or comparable legislation in other
jurisdictions) seeking to impose a stay of proceedings against creditors,
seeking to approve or impose a plan of arrangement providing for the compromise
of claims of creditors or imposing other limitations or restrictions on
creditors’ rights.

 

“Insolvency Proceeding” means (a) any proceeding or filing, whether filed by or
against any Note Party or its assets, seeking relief under any Insolvency Law,
(b) any voluntary or involuntary appointment of a trustee, Receiver, Monitor,
liquidator, custodian, sequestrator, conservator or any similar official for any
Note Party or for a substantial part of the property or assets of any Note
Party, (c) any voluntary or involuntary dissolution, winding-up or liquidation
of any Note Party or of the business of any Note Party, or (d) a general
assignment for the benefit of creditors by any Note Party or any marshalling of
their assets.

 

“Issuer” has the meaning set forth in the first WHEREAS clause above.

 

“Junior Collateral” shall mean with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

 

“Junior Documents” shall mean, collectively, with respect to any Junior
Obligations, any provision pertaining to such Junior Obligation in any Note
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Junior Obligation.

 

“Junior Liens” shall mean (a) with respect to any Senior Debt Priority
Collateral, all Liens securing the Royal Gold Obligations and (b) with respect
to any Royal Gold Priority Collateral, all Liens securing the Senior Debt
Obligations.

 

“Junior Obligations” shall mean (a) with respect to any Senior Debt Priority
Collateral, all Royal Gold Obligations and (b) with respect to any Royal Gold
Priority Collateral, all Senior Debt Obligations.

 

“Junior Representative” shall mean (a) with respect to any Senior Debt
Obligations or any Senior Debt Priority Collateral, the Purchaser and (b) with
respect to any Royal Gold Obligations or any Royal Gold Priority Collateral, the
Senior Debt Representative.

 

“Junior Secured Parties” shall mean (a) with respect to the Senior Debt Priority
Collateral, the Purchaser and (b) with respect to the Royal Gold Priority
Collateral, all Senior Debt Secured Parties.

 

“Junior Security Documents” shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.

 

3

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Lien Priority” means with respect to any Lien of the Senior Debt Representative
or Purchaser in the Collateral, the order of priority of such Lien specified in
Section 2.1.

 

“Milligan Project” has the meaning set forth in the Royal Gold Purchase
Agreement as in effect on the Agreement Effective Date.

 

“Milligan Property” has the meaning set forth in the Royal Gold Purchase
Agreement as in effect on the Agreement Effective Date.

 

“Monitor” means any monitor appointed by a court in any proceedings in respect
of a Note Party under the Companies’ Creditors Arrangement Act (Canada).

 

“Note Documents” shall mean, collectively, the Senior Debt Document and the
Royal Gold Documents.

 

“Note Party” means Issuer and each direct or indirect affiliate or shareholder
(or equivalent) of Issuer or any of its affiliates that is now or hereafter
becomes a party to any Senior Debt Document.  All references in this Agreement
to any Note Party shall include such Note Party as a debtor-in-possession and
any Receiver or Trustee for such Note Party or its property in any Insolvency
Proceeding.

 

“Payment Deposit” has the meaning set forth in the Royal Gold Purchase Agreement
as in effect on the Agreement Effective Date.

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“PPSA” means the Personal Property Security Act as the same may, from time to
time, be in effect in the Province of British Columbia and any equivalent law of
any other applicable jurisdiction.

 

“Priority Collateral” means the Senior Debt Priority Collateral or the Royal
Gold Priority Collateral.

 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the UCC or the
PPSA, with respect to the Collateral, and (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy covering the Collateral.

 

4

--------------------------------------------------------------------------------


 

“Purchaser” has the meaning set forth in the introductory paragraph hereof.

 

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

 

“Receiver” means a receiver, a manager, a receiver and manager, or an interim
receiver, whether privately appointed or appointed by court order.

 

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined to a minimum 995 parts per 1,000 fine gold.

 

“Royal Gold Documents” means the Royal Gold Purchase Agreement and the Royal
Gold Security Documents.

 

“Royal Gold Lien” means any Lien created by the Royal Gold Security Documents.

 

“Royal Gold Obligations” means all obligations of the Vendor and the Issuer for
the performance of covenants, tasks or duties and other obligations under the
Royal Gold Purchase Agreement and the Royal Gold Security Documents, including,
without limitation, the delivery of Refined Gold to the Purchaser, the payment
of monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable and including return
to the Purchaser of the outstanding balance of the Payment Deposit under the
circumstances set forth in the Royal Gold Purchase Agreement), the development
of the Milligan Project, the execution and delivery of the Mineral Offtake
Agreements (as defined in the Royal Gold Purchase Agreement) in respect of gold
produced from the Milligan Project, the maintenance of insurance in respect of
the Milligan Project, the maintenance of the Deposit Record, and all other
covenants, duties or payments of amounts, of any kind or nature, present or
future, absolute or contingent, joint or several or joint and several, direct or
indirect, matured or not, extended or renewed, whenever and however incurred,
whether or not evidenced by any note, agreement, letter of credit agreement or
other instrument, arising under, by reason of, pursuant to or otherwise in
respect of the Royal Gold Purchase Agreement, any Royal Gold Security Document
or any other security agreement granted by the Vendor to the Purchaser, and (as
the context so admits) each and every item or part of any thereof.  This term
includes all principal, interest (including all interest that accrues after the
commencement of, or which would have accrued but for the commencement of, any
Insolvency Proceeding in accordance with and at the rate, including any late
payment or default rate (under the Royal Gold Purchase Agreement and/or the
Royal Gold Security Documents) to the extent lawful, specified herein or in the
Royal Gold Purchase Agreement, whether or not such interest is an allowable
claim in such Insolvency Proceeding), expenses, legal fees and any other sum
chargeable to the Vendor under the Royal Gold Purchase Agreement, any Royal Gold
Security Document or any other purchase or security agreement granted by the
Vendor to the Purchaser, and (as the context so admits) each and any item or
part of any thereof.  To the extent any payment with respect to any Royal Gold
Obligation (whether by or on behalf of the Vendor, as Proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Senior Debt Secured Party, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the Senior
Debt Secured Parties and the Purchaser, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Royal Gold Obligations Payment Date” means the first date on which (a) the
Royal Gold Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly

 

5

--------------------------------------------------------------------------------


 

satisfied in full and/or otherwise fully performed under and in accordance with
the Royal Gold Purchase Agreement and the Royal Gold Security Documents or
(b) all Royal Gold Obligations have otherwise been terminated in accordance with
the Royal Gold Purchase Agreement, and so long as the Senior Debt Obligations
Payment Date shall not have occurred, the Purchaser has delivered a written
notice to the Senior Debt Representative stating that the events described in
clauses (a) or (b) have occurred to the satisfaction of the Purchaser.

 

“Royal Gold Post-Petition Assets” has the meaning set forth in Section 5.2(a).

 

“Royal Gold Priority Collateral” means all Collateral consisting of the
Designated Percentage of Produced Gold and all proceeds thereof registered
pursuant to PPSA.

 

“Royal Gold Purchase Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.

 

“Royal Gold Security Documents” means collectively, (i) the Amended and Restated
Security Agreement entered into as of December 14, 2011, as amended on the
Effective Date, by and between the Vendor and the Purchaser for the mining
claims and leases with respect to the Milligan Project, (ii) the Amended and
Restated Security Agreement entered into as of December 14, 2011, as amended on
the Effective Date, by and between the Vendor and the Purchaser for all personal
property of the Vendor relating to or arising out of the Milligan Project and
(iii) the Amended and Restated Security Agreement entered into as of
December 14, 2011, as amended on the Effective Date, by and between the Vendor
and the Purchaser creating a floating charge over the real property relating to
or comprising the Milligan Property.

 

“Royal Gold Trigger Event” means when a Vendor Event of Default shall have
occurred and be continuing and the Purchaser shall have given a written notice
to the Vendor to terminate the Royal Gold Purchase Agreement and demand the
outstanding balance of the Payment Deposit, if any.

 

“Secured Obligations” shall mean the Senior Debt Obligations and the Royal Gold
Obligations.

 

“Secured Parties” means the Senior Debt Secured Parties and the Purchaser.

 

“Security Documents” means, collectively, the Senior Debt Security Documents and
the Royal Gold Security Documents.

 

“Senior Collateral” shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

 

“Senior Debt Agreement” means the collective reference to (a) the Existing
Senior Debt Agreement, and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has at any time been incurred by the Vendor in connection
with the refinancing or replacement of the Existing Senior Debt Agreement or
providing for additional Senior Debt Obligations (an “Additional Senior Debt
Agreement”) unless such agreement or instrument expressly provides that it is
not intended to be and is not a Senior Debt Agreement hereunder; provided that,
the Issuer shall cause the providers of any such financing (to the extent not
represented by the Senior Debt Representative or any successor thereto) under
such Additional Senior Debt Agreement to agree to be bound by the terms of this
Agreement. Any reference to the Senior Debt Agreement hereunder shall be deemed
a reference to any Senior Debt Agreement then extant.

 

6

--------------------------------------------------------------------------------


 

“Senior Debt Creditors” means, collectively, the Senior Debt Representative, the
“Trustee” and “Collateral Agent” (on behalf of the holders of the Senior Secured
Notes) as defined in the Existing Senior Debt Agreement, the holders of the
Senior Secured Notes and any other creditors in respect of any Additional Senior
Debt Agreement.

 

“Senior Debt DIP Financing” has the meaning set forth in Section 5.2(a).

 

“Senior Debt Documents” means the Senior Debt Agreement, each Senior Debt
Security Document, each Senior Debt Guarantee and each other “Security Document”
as defined in the Senior Debt Agreement.

 

“Senior Debt Guarantee” means any guarantee by the Vendor of any or all of the
Senior Debt Obligations.

 

“Senior Debt Lien” means any Lien created by the Senior Debt Security Documents.

 

“Senior Debt Obligations” means (a) with respect to the Existing Senior Debt
Agreement, all “Secured Obligations” of each Note Party as defined in the
“Collateral Agreements” referred to in the Existing Senior Debt Agreement and
(b) with respect to each other Senior Debt Agreement, solely to the extent such
obligations constitute Additional Debt permitted by this Agreement and the
Senior Debt Representative for such Senior Debt Agreement has executed a joinder
to the Senior Debt Security Documents  (a copy of which has been delivered to
Purchaser) acknowledging that the security interest created by the Senior Debt
Security Documents is subject to this Agreement, (i) all principal of and
interest (including without limitation any Post Petition Interest) and premium
(if any) on all loans made pursuant to the Senior Debt Agreement or any Senior
Debt DIP Financing by the Senior Debt Creditors, (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the Senior Debt Agreement, (iii) all Swap
Obligations, (iv) and all Banking Services Obligations to the extent incurred to
a Senior Debt Secured Party in connection with a revolving credit agreement that
constitutes Additional Debt permitted by this Agreement and (v) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the Senior Debt Documents, in each case whether or not allowed
or allowable in an Insolvency Proceeding. To the extent any payment with respect
to any Senior Debt Obligation (whether by or on behalf of the Vendor, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, the Purchaser, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Senior Debt Secured Parties and the Purchaser, be deemed to
be reinstated and outstanding as if such payment had not occurred.

 

“Senior Debt Obligations Payment Date” means the first date on which (a) the
Senior Debt Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the Senior Debt Documents), (b) all
commitments to extend credit under the Senior Debt Documents have been
terminated, (c) there are no outstanding letters of credit or similar
instruments issued under the Senior Debt Documents (other than such as have been
cash collateralized or defeased in accordance with the terms of the Senior Debt
Documents), and (d) so long as the Royal Gold Obligations Payment Date shall not
have occurred, the Senior Debt Representative has delivered a written notice to
the Purchaser stating that the events described in clauses (a), (b) and (c) have
occurred to the satisfaction of the Senior Debt Secured Parties.

 

7

--------------------------------------------------------------------------------


 

“Senior Debt Post-Petition Assets” has the meaning set forth in Section 5.2(b).

 

“Senior Debt Priority Collateral” means all Collateral other than the Royal Gold
Collateral.

 

“Senior Debt Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Additional Senior Debt Agreement, the
Senior Debt Representative shall be the Person identified as such in such
Agreement.

 

“Senior Debt Secured Parties” means the Senior Debt Representative, the Senior
Debt Creditors and any other holders of the Senior Debt Obligations.

 

“Senior Debt Security Documents” means the “Security Documents” as defined in
the Existing Senior Debt Agreement, and any other documents that are designated
under the Senior Debt Agreement as “Senior Debt Security Documents” for purposes
of this Agreement.

 

“Senior Documents” shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Note
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.

 

“Senior Liens” shall mean (a) with respect to the Senior Debt Priority
Collateral, all Liens securing the Senior Debt Obligations and (b) with respect
to the Royal Gold Priority Collateral, all Liens securing the Royal Gold
Obligations.

 

“Senior Obligations” shall mean (a) with respect to any Senior Debt Priority
Collateral, all Senior Debt Obligations and (b) with respect to any Royal Gold
Priority Collateral, all Royal Gold Obligations.

 

“Senior Obligations Payment Date” shall mean (a) with respect to Senior Debt
Obligations, the Senior Debt Obligations Payment Date and (b) with respect to
any Royal Gold Obligations, the Royal Gold Obligations Payment Date.

 

“Senior Representative” shall mean (a) with respect to any Senior Debt Priority
Collateral, the Senior Debt Representative and (b) with respect to any Royal
Gold Priority Collateral, the Purchaser.

 

“Senior Secured Parties” shall mean (a) with respect to the Senior Debt Priority
Collateral, all Senior Debt Secured Parties and (b) with respect to the Royal
Gold Priority Collateral, the Purchaser.

 

“Senior Security Documents” shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations.

 

“Standstill Period” has the meaning set forth in Section 3.2(a).

 

“Swap Obligations” means, any obligations of the Vendor owed to any Senior Debt
Creditor (or any of its affiliates) in respect of any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions or any and all cancellations, buy backs,
reversals, terminations or assignments of any these transactions.

 

“Unasserted Contingent Obligations” shall mean, at any time, Senior Debt
Obligations or Royal Gold Obligations, as applicable, for taxes, costs,
indemnifications, reimbursements, damages and other

 

8

--------------------------------------------------------------------------------


 

liabilities (excluding (a) the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Senior Debt Obligation or Royal Gold
Obligation, as applicable, and (b) with respect to Senior Debt Obligations
contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Senior Debt Obligations or
Royal Gold Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the applicable jurisdiction (except to the extent that the Uniform Commercial
Code or other applicable law requires that the perfection, the effect of
perfection or non-perfection, the priority of Liens, or the enforcement of
remedies with respect to the Collateral, be governed by the laws of another
jurisdiction).

 

“Vendor Event of Default” has the meaning set forth in the Royal Gold Purchase
Agreement as in effect on the Agreement Effective Date.

 

1.3          Rules of Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. For purposes of this
Agreement, all references to the Royal Gold Purchase Agreement and Royal Gold
Security Documents shall be to refer to the Royal Gold Purchase Agreement and
Royal Gold Security Documents, as applicable, as in effect on the Agreement
Effective Date (it being understood that to the extent such agreements are
amended after the date hereof, such amendments shall be without prejudice to the
rights and obligations of the parties hereunder which shall be not affected by
any such amendments or waivers).

 

SECTION 2.  Lien Priority.

 

2.1          Lien Subordination.  Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any Collateral
or of any Senior Lien in respect of any Collateral and notwithstanding any
provision of the UCC or the PPSA, any applicable law, any Security Document, any
alleged or actual defect or deficiency in any of the foregoing or any other
circumstance whatsoever, the Junior Representative, on behalf of each Junior
Secured Party, in respect of its respective Collateral hereby agrees that:

 

(a)           any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and

 

9

--------------------------------------------------------------------------------


 

(b)           any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral.

 

2.2          Prohibition on Contesting Liens.  Subject to the Lien Priority set
forth herein, each of the Purchaser and the Senior Debt Representative (on
behalf of the Senior Debt Secured Parties) hereby agrees, without prejudice to
its rights under this Agreement, that it shall not, and hereby waives any right
to:

 

(a)           contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, validity or
enforceability of any Senior Lien or Junior Lien, as applicable, on such
Collateral; or

 

(b)           demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or similar right which it may have in
respect of such Collateral or the Senior Liens or Junior Liens, as applicable, 
on such Collateral, except to the extent that such rights are expressly granted
in this Agreement.

 

2.3          Nature of Obligations.  The Purchaser acknowledges that a portion
of the Senior Debt Obligations may represent debt that is revolving in nature
and that the amount of Senior Debt Obligations that may be outstanding at any
time or from time to time may be increased, reduced or repaid and, in the case
of debt that is revolving in nature, subsequently reborrowed, and that the terms
of the Senior Debt Obligations and any Senior Debt Agreement or any provision
thereof may be waived, modified, extended, amended, restated or supplemented
from time to time, and that the aggregate amount of the Senior Debt Obligations
may be increased, replaced or refinanced, in each event, without notice to or
consent by the Purchaser and without affecting the provisions hereof.  The
Senior Debt Representative on behalf of itself and the other Senior Debt Secured
Parties acknowledges that the amount of any Royal Gold Obligations may be
increased, reduced, or repaid pursuant to the Royal Gold Purchase Agreement as
in effect as of the Effective Date, and any Royal Gold Document or any provision
thereof may be waived, modified, extended, amended, restated or supplemented
from time to time, and that the aggregate amount of the Royal Gold Obligations
may be increased pursuant to the Royal Gold Purchase Agreement as in effect as
of the Effective Date, in each event, without notice to or consent by the Senior
Debt Secured Parties and without affecting the provisions hereof.  The Lien
Priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the Senior
Debt Obligations or the Royal Gold Obligations, or any portion thereof.

 

2.4          No New Liens.  (a)  Until the Senior Debt Obligations Payment Date,
the Purchaser shall not acquire or hold any Lien on any assets of the Vendor
securing any Royal Gold Obligation which assets are not also subject to the Lien
of the Senior Debt Representative under the Senior Debt Documents, subject to
the Lien Priority set forth herein.  If the Purchaser shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Note Party securing
any Royal Gold Obligation which assets are not also subject to the Lien of the
Senior Debt Representative under the Senior Debt Documents, subject to the Lien
Priority set forth herein, then the Purchaser shall, notwithstanding anything to
the contrary in any other Royal Gold Document, be deemed to also hold and have
held such lien for the benefit of the Senior Debt Representative as security for
the Senior Debt Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the Senior Debt Representative in writing of
the existence of such Lien.

 

10

--------------------------------------------------------------------------------


 

(b)  Until the Royal Gold Obligations Payment Date, no Senior Debt Secured Party
shall acquire or hold any Lien on any assets of the Vendor securing any Senior
Debt Obligation which assets are not also subject to a Lien under the Royal Gold
Documents, subject to the Lien Priority set forth herein.  If any Senior Debt
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Note Party securing any Senior Debt Obligation which assets
are not also subject to a Lien under the Royal Gold Documents, subject to the
Lien Priority set forth herein, then the Senior Debt Representative (or the
relevant Senior Debt Secured Party) shall, without the need for any further
consent of any other Senior Debt Secured Party and notwithstanding anything to
the contrary in any other Senior Debt Document be deemed to also hold and have
held such lien for the benefit of the Purchaser as security for the Royal Gold
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Purchaser in writing of the existence of such Lien.

 

2.5          Separate Grants of Security.  Each Secured Party acknowledges and
agrees that the grants of Liens pursuant to the Senior Debt Security Documents
and the Royal Gold Security Documents constitute two separate and distinct
grants of Liens. If it is held that the claims of the Senior Debt Secured
Parties and the Purchaser in respect of the Collateral constitute claims in the
same class, then the Senior Debt Secured Parties and the Purchaser hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of Senior Debt Obligation claims and Royal Gold Obligation
claims against the Vendor (with the effect being that, to the extent that the
aggregate value of the Senior Debt Priority Collateral or Royal Gold Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the Senior Debt Secured Parties or the Purchaser,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that are available from each
pool of Priority Collateral for each of the Senior Debt Secured Parties and the
Purchaser, respectively, before any distribution is made in respect of the
claims held by the other Secured Parties, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries). The Purchaser further agrees that it will
not support or vote in favor of any plan or similar arrangement (and shall be
deemed to have voted to reject any plan or similar arrangement) that involves
the Issuer and/or some or all of its  affiliates and subsidiaries, including the
Vendor, unless such plan, arrangement, liquidation, reorganization, proposal,
compromise or similar arrangement pursuant to or relating to any Insolvency
Proceeding (a “Plan”) (a) pays off, in immediately available funds, all Senior
Debt Obligations or (b) is accepted by the Senior Debt Creditors voting thereon
or (c) is supported by the Senior Debt Representative for the Senior Debt
Creditors and the Senior Debt Representative for the Senior Debt Creditors so
advises the Purchaser in writing (a “Senior Supported Plan”).  In the event that
the Plan is supported by the Senior Debt Representative and the Senior Debt
Representative has so advised the Purchaser in writing, the Purchaser shall vote
in favor of such Senior Supported Plan so long as (i) in the event a Royal Gold
Trigger Event has not occurred, the Plan provides that the rights of the
Purchaser and the obligations of the Vendor under the Royal Gold Purchase
Agreement and the Royal Gold Security Documents (whether such obligations are to
be performed by the Vendor or a designee or other successor of the Vendor
reasonably acceptable to Purchaser) are preserved in all material respects or
(ii) in the event a Royal Gold Trigger Event has occurred, the Plan provides for
the Purchaser receiving (A) all Royal Gold Priority Collateral (which, for
greater certainty, the Purchaser has not already received) calculated and
determined as at the date the Plan becomes effective in accordance with its
terms or the equivalent value thereof in cash, and (B) without duplication, cash
equal to the value of the Royal Gold Liens on all Collateral on the date set in
the Insolvency Proceedings as the date for proving and valuing claims generally.

 

11

--------------------------------------------------------------------------------


 

2.6          Agreements Regarding Actions to Perfect Liens.  (a)  The Purchaser 
agrees that all mortgages, debentures, deeds of trust, deeds and similar
instruments (collectively, “mortgages”) now or hereafter filed against Real
Property in favor of or for the benefit of the Purchaser shall contain the
following notation:  “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
Valiant Trust Company, as Senior Debt Representative, in accordance with the
provisions of the Intercreditor Agreement dated as of November 27, 2012, as
amended from time to time.”

 

(b)  Each of the Senior Debt Representative and the Purchaser hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the UCC and the PPSA)
over Collateral pursuant to the Senior Debt Security Documents or the Royal Gold
Security Documents, as applicable, such possession or control is also for the
benefit of the Purchaser or the Senior Debt Representative and the other Senior
Debt Secured Parties, as applicable, solely to the extent required to perfect
their security interest in such Collateral.  Nothing in the preceding sentence
shall be construed to impose any duty on the Senior Debt Representative or the
Purchaser (or any third party acting on either such Person’s behalf) with
respect to such Collateral or provide the Purchaser, the Senior Debt
Representative or any other Senior Debt Secured Party, as applicable, with any
rights with respect to such Collateral beyond those specified in this Agreement,
the Senior Debt Security Documents and the Royal Gold Security Documents, as
applicable, provided that subsequent to the occurrence of the Senior Debt
Obligations Payment Date (so long as the Royal Gold Obligations Payment Date
shall not have occurred), the Senior Debt Representative shall (i) deliver to
the Purchaser, at the Vendor’s sole cost and expense, the Collateral in its
possession or control together with any necessary endorsements to the extent
required by the Royal Gold Documents or (ii) direct and deliver such Collateral
as a court of competent jurisdiction otherwise directs; provided, further, that
subsequent to the occurrence of the Royal Gold Obligations Payment Date (so long
as the Senior Debt Obligations Payment Date shall not have occurred), the
Purchaser shall (i) deliver to the Senior Debt Representative, at the Vendor’s
sole cost and expense, the Collateral in its possession or control together with
any necessary endorsements to the extent required by the Senior Debt Documents
or (ii) direct and deliver such Collateral as a court of competent jurisdiction
otherwise directs; provided, further, that (i) prior to the occurrence of the
Royal Gold Obligations Payment Date, upon the request of the Purchaser, the
Senior Debt Representative shall turn over to the Purchaser any Royal Gold
Priority Collateral of which it has physical possession, and (ii) prior to the
occurrence of the Senior Debt Obligations Payment Date, upon the request of the
Senior Debt Representative, the Purchaser shall turn over to the Senior Debt
Representative any Senior Debt Priority Collateral of which it has physical
possession.  The provisions of this Agreement are intended solely to govern the
respective Lien priorities as between the Senior Debt Secured Parties and the
Purchaser and shall not impose on the Senior Debt Secured Parties or the
Purchaser any obligations in respect of the disposition of any Collateral (or
any proceeds thereof) that would conflict with prior perfected Liens or any
claims thereon in favor of any other Person that is not a Secured Party.

 

SECTION 3.  Enforcement Rights.

 

3.1          Exclusive Enforcement. Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against the Vendor, the Senior Secured Parties shall have the exclusive right to
take and continue any Enforcement Action (including the right to credit bid
their debt) with respect to the Senior Collateral, without any consultation with
or consent of any Junior Secured Party, but subject to Section 3.2(b) and
Section 4.1 and the provisos set forth in Section 3.2(a) and Section 5.1.  Upon
the occurrence and during the continuance of a default or an event of default
under the Senior Documents but subject to the terms and conditions of the Senior
Documents, the Senior Representative and the other Senior Secured Parties may
take and continue any

 

12

--------------------------------------------------------------------------------


 

Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion.

 

3.2          Standstill and Waivers.  (a) Each Junior Representative, on behalf
of itself and the other Junior Secured Parties, agrees that, until the Senior
Obligations Payment Date has occurred, but subject to the proviso set forth in
Section 5.1:

 

(i)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

 

(ii)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

 

(iii)  they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

 

(iv)  they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;

 

(v)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

 

(vi)  they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

 

provided that, notwithstanding the foregoing, the Purchaser may exercise its
rights and remedies in respect of the Collateral under the Royal Gold Security
Documents or applicable law after the passage of a period of 120 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Senior Debt Representative of its intention to exercise such rights and
remedies, which notice may only be delivered following the occurrence of a Royal
Gold Trigger Event; provided, further, however, that,

 

13

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, in no event shall the Purchaser exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) the Senior Debt Representative shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given to the Purchaser), (ii) there is a stay or
prohibition against the Senior Debt Representative’s exercise of any of its
rights and remedies with respect to all or material portion of the Collateral
and the Senior Debt Representative shall be diligently attempting in good faith
to vacate such stay or prohibition, or (iii) an Insolvency Proceeding in respect
of the Vendor shall have been commenced and the Senior Debt Representative is
continuing to monitor and taking other reasonable actions as are necessary to
diligently pursue and protect its rights and interest in such Insolvency
Proceeding; and provided, further, that (x) in any Insolvency Proceeding
commenced by or against the Vendor, the Purchaser may take any action expressly
permitted by Section 5 and (y) the Purchaser may, prior to a Royal Gold Trigger
Event, seek remedies intended to ensure performance by the Vendor of its
obligations under the Royal Gold Purchase Agreement so long as such remedies do
not involve the appointment of a Receiver or similar Person with respect to the
Vendor or any Collateral or do not involve any Enforcement Action with respect
to the Collateral or any sale, foreclosure, restriction or limitation on the
Collateral or otherwise impair or interfere with the rights of the Senior
Secured Parties under the Senior Debt Documents or this Agreement (it being
understood that in no event may the Purchaser exercise remedies as a “secured
party” in violation of this Agreement).

 

(b) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall prevent the Senior Debt Representative, on behalf of itself and
the other Senior Debt Secured Parties, in an Insolvency Proceeding or otherwise,
from commencing, taking and continuing any Enforcement Action against all
Collateral; provided that, any sale or disposition of the Royal Gold Priority
Collateral pursuant to such Enforcement Action shall be in accordance with the
requirements set forth in Section 4.1(a)(i) and the proceeds thereof shall be
distributed in the order set forth in Section 4.1(a)(ii).

 

3.3          Judgment Creditors.  In the event that the Purchaser becomes a
judgment lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor, such judgment lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the
Senior Debt Liens and the Senior Debt Obligations) to the same extent as all
other Liens securing the Royal Gold Obligations are subject to the terms of this
Agreement.  In the event that any Senior Debt Secured Party becomes a judgment
lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Royal
Gold Liens and the Royal Gold Obligations) to the same extent as all other Liens
securing the Senior Debt Obligations are subject to the terms of this Agreement.

 

3.4          Cooperation.  The Purchaser agrees that it shall take such actions
as the Senior Debt Representative shall request in connection with the exercise
by the Senior Debt Secured Parties of their rights set forth herein in respect
of the Senior Debt Priority Collateral. The Senior Debt Representative, on
behalf of itself and the other Senior Debt Secured Parties, agrees that each of
them shall take such actions as the Purchaser shall request in connection with
the exercise by the Purchaser of their rights set forth herein in respect of the
Royal Gold Priority Collateral.

 

3.5          No Additional Rights For the Vendor Hereunder.  Except as provided
in Section 3.6 hereof, if any Senior Debt Secured Party or the Purchaser shall
enforce its rights or remedies in violation of the terms of this Agreement, the
Vendor shall not be entitled to use such violation as a defense to any action by
any Senior Debt Secured Party or the Purchaser, nor to assert such violation as
a counterclaim or basis for set off or recoupment against any Senior Debt
Secured Party or the Purchaser.

 

14

--------------------------------------------------------------------------------


 

3.6          Actions Upon Breach.  (a)  If any Senior Debt Secured Party or the
Purchaser, contrary to this Agreement, commences or participates in any action
or proceeding against the Vendor or the Collateral, the Vendor, with the prior
written consent of the Senior Debt Representative or the Purchaser, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any Senior Debt Secured Party or the Purchaser, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Note Party.

 

(b)  Should any Senior Debt Secured Party or the Purchaser, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any Senior Debt Secured Party or the
Purchaser (in its own name or in the name of the relevant Note Party), as
applicable, or the relevant Note Party, may obtain relief against such Senior
Debt Secured Party or the Purchaser, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each of the Senior Debt Representative on behalf of each Senior Debt
Secured Party and the Purchaser that (i) the Senior Debt Secured Parties’ or
Purchaser’, as applicable, damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (ii) the Purchaser or Senior
Debt Secured Party, as applicable, waives any defense that the Vendor and/or the
Purchaser and/or Senior Debt Secured Parties, as applicable, cannot demonstrate
damage and/or be made whole by the awarding of damages.

 

SECTION 4.  Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

 

4.1          Disposition and Application of Proceeds.

 

(a)  Disposition and Application of Proceeds of Senior Collateral.

 

(i)            Prior to the occurrence of a Royal Gold Trigger Event, the
Purchaser agrees that it will not oppose any sale or disposition of any
Collateral consented or made by the Senior Debt Representative so long as
(A) the transferee pursuant to such sale or disposition agrees in writing that
(x) such transferee’s interests in the Collateral are subject to the rights of
the Purchaser under the Royal Gold Purchase Agreement and the liens granted
pursuant to the Royal Gold Security Documents and (y) such transferee
acknowledges and agrees to the terms of this Agreement and (B) such sale or
disposition does not result in a breach of the obligations of the Vendor under
the Royal Gold Purchase Agreement. The Purchaser further agrees that prior to
the Royal Gold Trigger Event, the Purchaser shall not sell or dispose of, in
whole or in part, its interests in or rights under the Royal Gold Purchase
Agreement, including the Royal Gold Priority Collateral, or release the Royal
Gold Lien in connection with such sale or disposal, unless the transferee
pursuant to such sale or disposition shall acknowledge and agree to the terms of
this Agreement, it being understood and agreed by the parties hereto that the
Purchaser or any affiliate of the Purchaser may sell, transfer or otherwise
dispose of Refined Gold (not obtained as a result of an Enforcement Action,
unless the Senior Debt Representative shall agree to such further sale, transfer
or disposition) in the ordinary course without any further action or agreement
by the transferee of such Refined Gold, which sale, transfer or other
disposition shall be made free and clear of all liens or other encumbrances
arising under the Royal Gold Documents or the Senior Debt Documents.  The Senior
Debt Secured Parties agree that transferees of their interests shall be bound by
the terms of this Agreement as a result of the execution of this Agreement by
the Senior Debt Representative on their behalf.

 

(ii)           After the occurrence of a Royal Gold Trigger Event, the Senior
Representative and Junior Representative hereby agree that all Senior
Collateral, and all Proceeds thereof, received by either of them in connection
with the collection, sale or disposition of Senior Collateral shall be applied:

 

15

--------------------------------------------------------------------------------


 

first, to the payment of costs and expenses (including reasonable attorneys’
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action,

 

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

 

third, to the payment of the Junior Obligations in accordance with the Junior
Documents, and

 

fourth, the balance, if any, to the Vendor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

(b)  Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

 

(c)  Segregation of Collateral.  Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

 

4.2          Releases of Liens.   (a) (i) Upon any release, sale or disposition
of Senior Debt Priority Collateral permitted pursuant to the terms of the Senior
Debt Documents that results in the release of the Senior Debt Lien (other than
release of the Senior Debt Lien due to the occurrence of the Senior Debt
Obligations Payment Date, and any release of the Senior Debt Lien after the
occurrence and during the continuance of any event of default under the Royal
Gold Purchase Agreement) on any Senior Debt Priority Collateral, the Royal Gold
Lien on such Senior Debt Priority Collateral (excluding any portion of the
proceeds of such Senior Debt Priority Collateral remaining after the Senior Debt
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as such
release, sale or disposition of Senior Debt Priority Collateral is permitted
pursuant to the terms of the Royal Gold Documents.

 

(ii)  Upon any release, sale or disposition of Senior Debt Priority Collateral
pursuant to any Enforcement Action that results in the release of the Senior
Debt Lien (other than release of the Senior Debt Lien due to the occurrence of
the Senior Debt Obligations Payment Date) on any Senior Debt Priority Collateral
pursuant to any Enforcement Action, the Royal Gold Lien on such Senior Debt
Priority Collateral (excluding any portion of the proceeds of such Senior Debt
Priority Collateral remaining after the Senior Debt Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person so long as the proceeds of such Senior Debt
Priority Collateral are applied in accordance with Section 4.1(a)  (with, in the
case of Senior Debt Obligations consisting of debt of a revolving nature, a
corresponding permanent reduction in the commitments thereto).

 

(iii)  The Purchaser shall promptly execute and deliver such release documents
and instruments and shall take such further actions as the Senior Debt
Representative shall request in writing

 

16

--------------------------------------------------------------------------------


 

to evidence any release of the Royal Gold Lien described herein.  The Purchaser
hereby appoints the Senior Debt Representative and any officer or duly
authorized person of the Senior Debt Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Purchaser and in the name of the
Purchaser or in the Senior Debt Representative’s own name, from time to time, in
the Senior Debt Representative’s sole discretion, for the purposes of carrying
out the terms of this Section 4.2, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

(b)  (i) Subject to the next succeeding sentence, upon any release, sale or
disposition of Royal Gold Priority Collateral permitted pursuant to the terms of
the Royal Gold Documents that results in the release of the Royal Gold Lien
(other than release of the Royal Gold Lien due to the occurrence of the Royal
Gold Obligations Payment Date, and any release of the Royal Gold Lien after the
occurrence and during the continuance of any event of default under the Senior
Debt Agreement) on any Royal Gold Priority Collateral, the Senior Debt Lien on
such Royal Gold Priority Collateral (excluding any portion of the proceeds of
such Royal Gold Priority Collateral remaining after the Royal Gold Obligations
Payment Date occurs) shall be automatically and unconditionally released with no
further consent or action of any Person so long as such release, sale or
disposition of Royal Gold Priority Collateral is permitted pursuant to the terms
of the Senior Debt Documents. Notwithstanding the foregoing, any sale, release
or disposition of Royal Gold Priority Collateral prior to the Royal Gold Trigger
Event, shall be subject to the requirements set forth in Section 4.1(a)(i).

 

(ii)  Upon any release, sale or disposition of Royal Gold Priority Collateral
pursuant to any Enforcement Action that results in the release of the Royal Gold
Lien (other than release of the Royal Gold Lien due to the occurrence of the
Royal Gold Obligations Payment Date) on any Royal Gold Priority Collateral
pursuant to any Enforcement Action, the Senior Debt Lien on such Royal Gold
Priority Collateral (excluding any portion of the proceeds of such Royal Gold
Priority Collateral remaining after the Royal Gold Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person so long as the proceeds of such Royal Gold
Priority Collateral are applied in accordance with Section 4.1(a) (with, in the
case of Royal Gold Obligations consisting of debt of a revolving nature, a
corresponding permanent reduction in the commitments thereto).

 

(iii)  The Senior Debt Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
Purchaser shall request in writing to evidence any release of the Senior Debt
Lien described herein.  The Senior Debt Representative hereby appoints the
Purchaser and any officer or duly authorized person of the Purchaser, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Senior Debt
Representative and in the name of the Senior Debt Representative or in the
Purchaser’s own name, from time to time, in the Purchaser’s sole discretion, for
the purposes of carrying out the terms of this Section 4.2, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

 

4.3          Certain Real Property Notices; Insurance.  (a)  The Senior Debt
Representative shall give the Purchaser at least 30 days notice prior to
commencing any Enforcement Action against any Real

 

17

--------------------------------------------------------------------------------


 

Property owned by the Vendor at which Royal Gold Priority Collateral is stored
or otherwise located or to dispossess any Note Party from such Real Property.

 

(b)  Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds. 
The Senior Debt Representative and Purchaser shall be named as additional
insureds and loss payees with respect to all insurance policies relating to
Collateral.  The Senior Debt Representative shall have the sole and exclusive
right, as against the Purchaser, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Senior Debt Priority
Collateral.  The Purchaser shall have the sole and exclusive right, as against
the Senior Debt Representative, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Royal Gold Priority
Collateral.  All proceeds of such insurance shall be remitted to the Senior Debt
Representative or the Purchaser, as the case may be, and each of the Purchaser
and Senior Debt Representative shall cooperate (if necessary) in a reasonable
manner in effecting the payment of insurance proceeds in accordance with
Section 4.1.

 

SECTION 5.  Insolvency Proceedings.

 

5.1          Filing of Motions.  Subject to Section 3.2(b), until the Senior
Obligations Payment Date has occurred, the Junior Representative agrees on
behalf of itself and the other Junior Secured Parties that no Junior Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Senior Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the Senior Representative
(including the validity and enforceability thereof) or any other Senior Secured
Party in respect of any Senior Collateral or the value of any claims of such
parties under Section 506(a) of the Bankruptcy Code or similar provision of any
other applicable Insolvency Law; provided that the Junior Representative may
(i) file a proof of claim in an Insolvency Proceeding, (ii) file any necessary
or appropriate responsive or defensive pleadings in opposition of any motion or
other pleadings made by any Person objecting to or otherwise seeking the
disallowance or subordination, in whole or in part, of its claims, subject to
the limitations contained in this Agreement, and (iii) take any other action
with the consent of the Senior Representative.

 

5.2          Financing Matters.  (a)  If the Vendor becomes subject to any
Insolvency Proceeding at any time prior to the Senior Debt Obligations Payment
Date, and if the Senior Debt Representative or the other Senior Debt Secured
Parties desire to consent (or not object) to the use of cash collateral under
any Insolvency Law, to the extent applicable or to provide financing to the
Vendor under applicable Insolvency Laws or to consent (or not object) to the
provision of such financing to any Note Party by any third party (any such
financing, “Senior Debt DIP Financing”), then the Purchaser agrees  that the
Purchaser (i) (x) will consent and (and will be deemed hereunder to have
consented) to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such Senior Debt DIP
Financing on the grounds of a failure to provide “adequate protection” for the
Royal Gold Lien on the Collateral to secure the Royal Gold Obligations or on any
other grounds and (y) will not request any adequate protection, to the extent
applicable in subject Insolvency Proceeding, solely as a result of such Senior
Debt DIP Financing except, to the extent applicable, as set forth in Section 5.4
below and (ii) will subordinate (and will be deemed hereunder to have
subordinated) the Royal Gold Liens on any Senior Debt Priority Collateral (A) to
such Senior Debt DIP Financing on the same terms as the Senior Debt Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any adequate protection provided to the Senior
Debt Secured Parties, (C) to any “carve-out” agreed to by the Senior Debt
Representative or the other Senior Debt Secured Parties and (D) to any
court-ordered charge ranking senior to the Senior Debt Liens agreed to by the
Senior Debt Representative or other Senior Debt Parties, so long as (x) the
Purchaser retains its Lien on the Collateral

 

18

--------------------------------------------------------------------------------


 

to secure the Royal Gold Obligations (in each case, including Proceeds thereof
arising after the commencement of the Insolvency Proceeding) and, as to the
Royal Gold Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the case under applicable Insolvency Law and any
Lien securing such Senior Debt DIP Financing is junior and subordinate to the
Lien of the Purchaser on the Royal Gold Priority Collateral, (y) all Liens on
Senior Debt Priority Collateral securing any such Senior Debt DIP Financing
shall be senior to or on a parity with the Liens of the Senior Debt
Representative and the Senior Debt Lenders securing the Senior Debt Obligations
on Senior Debt Priority Collateral and (z) if the Senior Debt Representative
receives a replacement or adequate protection Lien on post-petition assets of
the debtor to secure the Senior Debt Obligations, and such replacement or
adequate protection Lien is on any of the Royal Gold Priority Collateral,
(1) such replacement or adequate protection Lien on such post-petition assets
which are part of the Royal Gold Priority Collateral (the “Royal Gold
Post-Petition Assets”) is junior and subordinate to the Lien in favor of the
Purchaser on the Royal Gold Priority Collateral and (2) the Purchaser also
receives a replacement or adequate protection Lien on such Royal Gold
Post-Petition Assets of the debtor to secure the Royal Gold Obligations.  In no
event will any of the Senior Debt Secured Parties seek to obtain a priming Lien
to secure any Senior Debt DIP Financing on any of the Royal Gold Priority
Collateral and nothing contained herein shall be deemed to be a consent by the
Purchaser to any adequate protection payments using Royal Gold Priority
Collateral.  Without prejudice to the rights of the Purchaser under this
Agreement, the Senior Debt Representative may seek the appointment of a Receiver
by the court over all of the Collateral (including all or any part of the Royal
Gold Priority Collateral) and propose to the court that it grant the Receiver
priming liens over all such Collateral for funding the costs of the receivership
as is customary in Canadian receivership proceedings; provided, however, the
Senior Debt Representative will not commence any Insolvency Proceeding for the
appointment of a Receiver by a court with less notice to the Purchaser than is
required by the applicable rules of court procedure, unless (i) the Senior Debt
Representative reasonably determines that such an action is necessary to
preserve and/or protect such Collateral from immediate damage or significant
diminution in value and (ii) the Senior Debt Representative provides the
Purchaser with no less than three (3) business day’s prior written notice of the
hearing of the application to the court, to the extent possible; provided,
however, that the Senior Debt Representative will not have any personal
liability to the Purchaser for failure to provide the Purchaser with such prior
written notice.  The immediately forgoing sentence is not intended and shall not
be construed as a waiver by the Purchaser of any statutory right to receive
earlier notice from the Senior Debt Representative or other Person in connection
with the appointment of a Receiver or an application to the court for the
appointment of a Receiver.  In no event shall the Purchaser sell or obtain a
priming lien on any Senior Debt Priority Collateral in any Insolvency
Proceedings or otherwise.  Notwithstanding the granting of any priming liens by
a court in favor of a Receiver over such Collateral, all rights and obligations
of the Purchaser and the Senior Debt Representative are intended to be and shall
be deemed to be subject to the Lien Priority and other terms and conditions of
this Agreement.

 

(b)  All Liens granted to the Purchaser or the Senior Debt Representative in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
to be and shall be deemed to be subject to the Lien Priority and the other terms
and conditions of this Agreement.

 

5.3          Relief from the Automatic Stay.  Until the Senior Debt Obligations
Payment Date, the Purchaser agrees, that it will not seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Senior Debt
Priority Collateral, without the prior written consent of the Senior Debt
Representative.  Until the Royal Gold Obligations Payment Date, the Senior Debt
Representative agrees, on behalf of itself and the other Senior Debt Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any

 

19

--------------------------------------------------------------------------------


 

Royal Gold Priority Collateral, without the prior written consent of the
Purchaser.  In addition, neither the Purchaser nor the Senior Debt
Representative shall seek any relief from the automatic stay with respect to any
Collateral without providing 30 days’ prior written notice to the other, unless
otherwise agreed by both the Senior Debt Representative and the Purchaser.

 

5.4          Adequate Protection.  (a)  The Purchaser agrees that, prior to the
Senior Debt Obligations Payment Date, so long as the Senior Debt Representative
and the other Senior Debt Secured Parties comply with Section 5.4(b), it shall
not object, contest, or support any other Person objecting to or contesting,
(i) any request by the Senior Debt Representative or the other Senior Debt
Secured Parties for adequate protection of its interest in the Collateral or any
adequate protection provided to the Senior Debt Representative or the other
Senior Debt Secured Parties or (ii) any objection by the Senior Debt
Representative or any other Senior Debt Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection in the
Collateral or (iii) the payment of interest, fees, expenses or other amounts to
the Senior Debt Representative or any other Senior Debt Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or similar provision of any
other applicable Insolvency Law; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2.  The Purchaser,
further agrees that, prior to the Senior Debt Obligations Payment Date, none of
them shall assert or enforce any claim under Section 506(b) or 506(c) of the
Bankruptcy Code or similar provision of any other applicable Insolvency Law that
is senior to or on a parity with the Senior Debt Liens for costs or expenses of
preserving or disposing of any Senior Debt Priority Collateral.  Notwithstanding
anything to the contrary set forth in this Section and in Section 5.2(a)(i)(y),
but subject to all other provisions of this Agreement (including, without
limitation, Section 5.2(a)(i)(x) and Section 5.3), in any Insolvency Proceeding,
if the Senior Debt Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral that constitutes Senior Debt
Priority Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Senior Debt DIP Financing or use of
cash collateral, and the Senior Debt Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such
Senior Debt DIP Financing or use of cash collateral the Purchaser, may, as
adequate protection of their interests in the Senior Debt Priority Collateral,
seek or accept (and the Senior Debt Representative and the Senior Debt Secured
Parties shall not object to) adequate protection consisting solely of (x) a
replacement Lien on the same additional collateral, subordinated to the Liens
securing the Senior Debt Obligations and such Senior Debt DIP Financing on the
same basis as the other Royal Gold Liens on the Senior Debt Priority Collateral
are so subordinated to the Senior Debt Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the Senior Debt Secured Parties, provided, however, that the
Purchaser shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the
Bankruptcy Code or similar provision of any other applicable Insolvency Law in
any stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.

 

(b)  The Senior Debt Representative, on behalf of itself and the other Senior
Debt Secured Parties, agrees that, prior to the Royal Gold Obligations Payment
Date, so long as the Purchaser  complies with Section 5.4(a), none of them shall
object, contest, or support any other Person objecting to or contesting, (i) any
request by the Purchaser for adequate protection of its interest in the
Collateral or any adequate protection provided to the Purchaser  or (ii) any
objection by the Purchaser  to any motion, relief, action or proceeding based on
a claim of a lack of adequate protection in the Collateral or (iii) the payment
of interest, fees, expenses or other amounts to the Purchaser  under
Section 506(b) or 506(c) of the Bankruptcy Code or similar provision of any
other applicable Insolvency Law; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2.  The Senior Debt

 

20

--------------------------------------------------------------------------------


 

Representative, on behalf of itself and the other Senior Debt Secured Parties,
further agrees that, prior to the Royal Gold Obligations Payment Date, none of
them shall assert or enforce any claim under Section 506(b) or 506(c) of the
Bankruptcy Code or similar provision of any other applicable Insolvency Law that
is senior to or on a parity with the Royal Gold Liens for costs or expenses of
preserving or disposing of any Royal Gold Priority Collateral.  Notwithstanding
anything to the contrary set forth in this Section and in Section 5.2(b)(i)(y),
but subject to all other provisions of this Agreement (including, without
limitation, Section 5.2(b)(i)(x) and Section 5.3), in any Insolvency Proceeding,
if the Purchaser is granted adequate protection consisting of additional
collateral that constitutes Royal Gold Priority Collateral (with replacement
liens on such additional collateral) and superpriority claims in connection with
any DIP Financing or use of cash collateral, and the Purchaser does not object
to the adequate protection being provided to it, then in connection with any
such DIP Financing or use of cash collateral the Senior Debt Representative, on
behalf of itself and any of the Senior Debt Secured Parties, may, as adequate
protection of their interests in the Royal Gold Priority Collateral, seek or
accept (and the Purchaser shall not object to) adequate protection consisting
solely of (x) a replacement Lien on the same additional collateral, subordinated
to the Liens securing the Royal Gold Obligations on the same basis as the other
Senior Debt Liens on the Royal Gold Priority Collateral are so subordinated to
the Royal Gold Obligations under this Agreement and (y) superpriority claims
junior in all respects to the superpriority claims granted to the Purchaser,
provided, however, that the Senior Debt Representative shall have irrevocably
agreed , pursuant to Section 1129(a)(9) of the Bankruptcy Code or similar
provision of any other applicable Insolvency Law, on behalf of itself and the
Senior Debt Secured Parties, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims.

 

5.5          Avoidance Issues.  If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of the Vendor, because such amount was avoided or ordered to be paid
or disgorged for any reason, including without limitation because it was found
to be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

5.6          Asset Dispositions in an Insolvency Proceeding.   (a) The Purchaser
shall not, in an Insolvency Proceeding or otherwise, oppose any sale or
disposition of any Senior Debt Priority Collateral that is supported by the
Senior Debt Secured Parties, and the Purchaser will consent (and will be deemed
hereunder to have consented), under the applicable Insolvency Laws to any sale
of any Senior Debt Priority Collateral supported by the Senior Debt Secured
Parties and to have released the Junior Liens on such assets. Notwithstanding
the foregoing, it is agreed that no Senior Debt Secured Party shall convey or
approve a transfer of any mineral tenures necessary or desirable for the
extraction of gold at the Milligan Property without requiring such transferee to
agree in writing that its interests in such mineral tenures are subject to the
obligations of the Vendor under the Royal Gold Purchase Agreement; provided that
the

 

21

--------------------------------------------------------------------------------


 

Purchaser shall not oppose any such transfer of mineral tenures in compliance
with the foregoing requirement.

 

(b) Neither the Senior Debt Representative nor any Senior Debt Secured Party
shall, in an Insolvency Proceeding or otherwise, oppose any sale or disposition
of any Royal Gold Priority Collateral that is supported by the Purchaser, and
the Senior Debt Representative and the Senior Debt Secured Parties will consent
(and will be deemed hereunder to have consented) under Section 363 of the
Bankruptcy Code or similar provision of any other applicable Insolvency Law, to
any sale of any Royal Gold Priority Collateral supported by the Purchaser and to
have released the Junior Liens on such assets.

 

5.7          Other Matters.   To the extent that the Senior Representative or
any Senior Secured Party has or acquires rights, under Section 363 or
Section 364 of the Bankruptcy Code or similar provision of any other applicable
Insolvency Law, with respect to any of the Collateral on which it has a Junior
Lien, such Senior Representative agrees, on behalf of itself and the other
Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.

 

5.8          Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code or similar provision of any other
applicable Insolvency Law, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

 

SECTION 6.  Royal Gold Documents and Senior Debt Documents.

 

(a)  The Vendor and the Purchaser agrees that it shall not at any time execute
or deliver any amendment or other modification to any of the Royal Gold
Documents in violation of this Agreement.

 

(b)  The Vendor and the Senior Debt Representative, on behalf of itself and the
Senior Debt Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Senior Debt Documents
in violation of this Agreement.

 

(c)  In the event the Senior Debt Representative enters into any amendment,
waiver or consent in respect of any of the Senior Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Security Document or changing in
any manner the rights of any parties thereunder, in each case solely with
respect to any Senior Collateral, then such amendment, waiver or consent shall
apply automatically to any comparable provision of the Comparable Security
Document without the consent of or action by any Junior Secured Party (with all
such amendments, waivers and modifications subject to the terms hereof);
provided that, (i) no such amendment, waiver or consent shall have the effect of
removing assets subject to the Lien of any Junior Security Document, except to
the extent that a release of such Lien is permitted by Section 4.2, (ii) any
such amendment, waiver or consent that materially and adversely affects the
rights of the Junior Secured Parties and does not affect the Senior Secured
Parties in a like or similar manner shall not apply to the Junior Security
Documents without the consent of the Junior Representative, (iii) no such
amendment, waiver or consent with respect to any provision applicable to the
Junior Representative under the Junior Note Documents shall be made without the
prior written consent of the Junior Representative, (iv) notice of such
amendment, waiver or consent shall be given to the Junior Representative no
later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof and (v) such
amendment, waiver or modification to the applicable Junior Security Documents
shall be approved by the Issuer in writing.

 

22

--------------------------------------------------------------------------------


 

SECTION 7.  Reliance; Waivers; etc.

 

7.1          Reliance.  The Senior Debt Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement.  The Purchaser
expressly waives all notice of the acceptance of and reliance on this Agreement
by the Senior Debt Representative and the other Senior Debt Secured Parties. 
The Royal Gold Documents are deemed to have been executed and delivered and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement.  The Senior Debt Representative, on behalf of
itself and the other Senior Debt Secured Parties, expressly waives all notices
of the acceptance of and reliance on this Agreement by the Purchaser.

 

7.2          No Warranties or Liability.  The Purchaser and the Senior Debt
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other Senior Debt Document or any Royal
Gold Document.  Except as otherwise provided in this Agreement, the Purchaser
and the Senior Debt Representative will be entitled to manage and supervise the
respective extensions of credit to the Vendor in accordance with law and their
usual practices, modified from time to time as they deem appropriate.

 

7.3          No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by the
Vendor with the terms and conditions of any of the Senior Debt Documents or the
Royal Gold Documents.

 

SECTION 8.  Obligations Unconditional.

 

All rights, interests, agreements and obligations hereunder of the Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representative and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

 

(a)           any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof or any refinancing, whether by course of conduct or otherwise, of
the terms of any Senior Document or any Junior Document;

 

(c)           any exchange, release, order of perfection or lack of perfection
of any Lien on any Collateral or any other asset, or any amendment, waiver or
other modification, whether in writing or by course of conduct or otherwise, of
all or any of the Senior Obligations or Junior Obligations or any guarantee
thereof;

 

(d)           the commencement of any Insolvency Proceeding in respect of the
Vendor; or

 

(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Vendor in respect of any Secured Obligation
or of any Junior Secured Party in respect of this Agreement.

 

23

--------------------------------------------------------------------------------


 

SECTION 9.  Miscellaneous.

 

9.1          Rights of Subrogation.  The Purchaser agrees that no payment to the
Senior Debt Representative or any Senior Debt Secured Party pursuant to the
provisions of this Agreement shall entitle the Purchaser to exercise any rights
of subrogation in respect thereof until the Senior Debt Obligations Payment
Date.  Following the Senior Debt Obligations Payment Date, the Senior Debt
Representative agrees to execute such documents, agreements, and instruments as
the Purchaser  may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Senior Debt Obligations resulting from
payments to the Senior Debt Representative by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Senior Debt Representative are paid by such Person
upon request for payment thereof.  The Senior Debt Representative, for and on
behalf of itself and the Senior Debt Secured Parties, agrees that no payment to
the Purchaser pursuant to the provisions of this Agreement shall entitle the
Senior Debt Representative or any Senior Debt Secured Party to exercise any
rights of subrogation in respect thereof until the Royal Gold Obligations
Payment Date.  Following the Royal Gold Obligations Payment Date, the Purchaser
agrees to execute such documents, agreements, and instruments as the Senior Debt
Representative or any Senior Debt Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Royal Gold Obligations resulting from payments to the Purchaser by such Person,
so long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Purchaser are paid by
such Person upon request for payment thereof.

 

9.2          Further Assurances.  Each of the Purchaser and the Senior Debt
Representative will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Senior Debt Representative or
the Purchaser to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 9.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 9.2.

 

9.3          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any Senior Debt Document or any Royal Gold
Document, the provisions of this Agreement shall govern.

 

9.4          Continuing Nature of Provisions.  Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be terminable by any
party hereto, until the earlier of (i) the Senior Debt Obligations Payment Date
and (ii) the Royal Gold Obligations Payment Date; provided that if an Additional
Senior Debt Agreement or Replacement Royal Gold Agreement, as applicable, is
entered into following such termination, the relevant Secured Parties agree to,
upon the request of the Vendor, restore this Agreement on the terms and
conditions set forth herein until the earlier to occur of the next following
Senior Debt Obligations Payment Date or Royal Gold Obligations Payment Date. 
This is a continuing agreement and the Senior Debt Secured Parties and the
Purchaser may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, the Vendor on the faith hereof. 
In furtherance of the foregoing:

 

24

--------------------------------------------------------------------------------


 

Upon receipt of a notice from the Vendor stating that the Vendor have entered
into entered into an Additional Senior Debt Agreement (which notice shall
include the identity of the new Senior Debt Representative), the Purchaser shall
promptly (i) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Vendor or the new Senior Debt
Representative shall reasonably request in order to provide to the new Senior
Debt Representative the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement, (ii) deliver to the new
Senior Debt Representative any Senior Debt Priority Collateral held by it,
together with any necessary endorsements (or otherwise allow the new Senior Debt
Representative to obtain control of such Senior Debt Priority Collateral), and
(iii) take such other actions as the Vendor or the new Senior Debt
Representative may reasonably request to provide the new Senior Debt
Representative or the applicable the Senior Debt Creditors the benefits of this
Agreement.  The new Senior Debt Representative shall agree in a writing
addressed to the Purchaser to be bound by the terms of this Agreement.

 

9.5          Amendments; Waivers.  (a)  No amendment or modification of or
supplement to any of the provisions of this Agreement shall be effective unless
the same shall be in writing and signed by the Senior Debt Representative and
the Purchaser, and, in the cases of (i) amendments or modifications of Sections
2.6(b), 3.5, 3.6, 4.2, 6, 9.4, 9.5, 9.7 or 9.8 that indirectly or directly
affect the rights or duties of the Vendor and (ii) amendments or modifications
of or supplements to this Agreement that directly affect the rights or duties of
the Vendor, the Vendor.  The Senior Debt Representative and the Purchaser shall
notify the Issuer at the address specified in the signature pages to this
Agreement of any amendment or modification of or supplement to any provisions of
this Agreement which does not need to be signed by the Vendor and provide the
Issuer with a copy of such amendment, modification or supplement.

 

(b)  It is understood that the Senior Debt Representative and the Purchaser,
without the consent of any other Senior Debt Secured Party or the Purchaser, may
in their discretion determine that a supplemental agreement (which may take the
form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional indebtedness or other obligations
(“Additional Debt”) of the Vendor become Senior Debt Obligations or Royal Gold
Obligations, as the case may be, under this Agreement, which supplemental
agreement shall specify whether such Additional Debt constitutes Senior Debt
Obligations or Royal Gold Obligations, provided, that such Additional Debt is
permitted to be incurred by the Senior Debt Agreement and Royal Gold Purchase
Agreement then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as Senior Debt Obligations or Royal Gold
Obligations, as applicable, including, without limitation, pursuant to
Section 8.6(a) of the Royal Gold Purchase Agreement.

 

(c)           Notwithstanding the terms of Section 9.5(a) and (b), in the event
that the Purchaser does not take the actions contemplated by clause (i) of the
second paragraph of Section 9.4 in connection with any permitted Additional Debt
within 10 days after the delivery of a written request to do so, the Senior Debt
Representative, without the consent of the Purchaser, may modify this Agreement
(which modification may take the form of an amendment and restatement of this
Agreement) solely for the purpose of having any Additional Senior Debt Agreement
or Additional Debt of the Vendor become Senior Debt Obligations under this
Agreement, which agreement shall specify that such Additional Senior Debt
Agreement or Additional Debt constitutes Senior Debt Obligations, provided, that
such Additional Debt is permitted to be incurred pursuant to each Royal Gold
Purchase Agreement then extant, and is permitted by such agreements (as
determined by the Senior Debt Representative in good faith and certified by an
officer of the Issuer to the Purchaser) to be subject to the provisions of this
Agreement as Senior Debt Obligations, as applicable.

 

9.6          Information Concerning Financial Condition of the Vendor; Notice of
Event of Default.     Each of the Purchaser and the Senior Debt Representative
hereby assume responsibility for keeping itself

 

25

--------------------------------------------------------------------------------


 

informed of the financial condition of the Vendor and all other circumstances
bearing upon the risk of nonpayment of the Senior Debt Obligations or the Royal
Gold Obligations. The Purchaser and the Senior Debt Representative hereby agree
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances (except as otherwise
provided in the Senior Debt Documents and Royal Gold Documents).  In the event
the Purchaser or the Senior Debt Representative, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information. Notwithstanding the
foregoing, (i) the Purchaser hereby agrees to promptly notify the Senior Debt
Representative in writing of any material breach under any Royal Gold Document,
including a Vendor Event of Default or any other event of default as defined in
any document, instrument or agreement delivered by the Vendor in connection with
any Royal Gold Document and (ii) the Senior Debt Representative hereby agrees to
promptly notify the Purchaser in writing of any event of default as defined in
any Senior Debt Document or any other document, instrument or agreement
delivered by the Vendor in connection with any Senior Debt Document; provided
that failure by the Purchaser or the Senior Debt Representative to deliver such
notice shall not be deemed to be a waiver of any of its respective rights or
remedies under this Agreement.

 

9.7          Agreement Effective Date. This Agreement shall become effective on
November 27, 2012 (the “Agreement Effective Date”), the date of closing of the
Senior Secured Notes offering and the date of termination of that certain Credit
Agreement, dated December 10, 2010, as subsequently amended, among Thompson
Creek Metals Company, Inc., JPMorgan Chase Bank, N.A., as administrative agent,
and the lenders party thereto. It shall be a condition to effectiveness on the
Agreement Effective Date that this Agreement shall have been executed by the
parties hereto.

 

9.8          Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES
PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE
GOVERNED BY THE LAWS OF SUCH JURISDICTION.

 

9.9          Submission to Jurisdiction; JURY TRIAL WAIVER.  (a)  Each Senior
Debt Secured Party, the Purchaser and the Vendor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the any Senior Debt
Secured Party or the Purchaser may otherwise have to bring any action or
proceeding against the Vendor or its properties in the courts of any
jurisdiction.

 

(b)  Each Senior Debt Secured Party, the Purchaser and each Vendor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so (i) any objection it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to

 

26

--------------------------------------------------------------------------------


 

this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.10.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(d)  EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

9.10        Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 9.9) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

9.11        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the Senior Debt
Secured Parties and the Purchaser and their respective successors and assigns,
and nothing herein is intended, or shall be construed to give, any other Person
any right, remedy or claim under, to or in respect of this Agreement or any
Collateral.

 

9.12        Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

9.13        Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

9.14        Other Remedies.  For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any Senior Debt Secured Party or the
Purchaser from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the Senior Debt Documents or the
Royal Gold Documents, as applicable, or to demand payment under any guarantee in
respect thereof.

 

9.15        Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of

 

27

--------------------------------------------------------------------------------


 

which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic means of transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

VALIANT TRUST COMPANY, as Senior Debt Representative for and on behalf of the
Senior Debt Secured Parties

 

 

 

By:

/s/Dan Sander

 

Name:

Dan Sander

 

Title:

Director, Trust Services

 

 

 

 

 

By:

/s/Tara Bouchard

 

Name:  

Tara Bouchard

 

Title:  

Senior Manager, Corporate Actions

 

 

 

 

 

Address for Notices:

 

Valiant Trust Company

 

#310, 606 4th Street S.W.

 

Calgary, Alberta, Canada T2P 1T1

 

Attention: Senior Manager, Corporate Trust

 

Fax: (403) 233-2857

 

29

--------------------------------------------------------------------------------


 

 

RGLD GOLD AG

 

 

 

By:

/s/Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Vice Chairman

 

 

 

Address for Notices:

 

 

 

RGLD Gold AG

 

c/o SchelPart AG

 

Baarerstrasse 53,

 

P O Box 4559,

 

CH - 6304 Zug, Switzerland

 

Attention:

Dr. Martin Weber

 

Telecopy No:

+41 41 729 20 77

 

E-mail:

Martin.Weber@swlegal.ch

 

 

 

With a copy, which shall not constitute notice, to:

 

 

 

RGLD Gold AG

 

c/o Royal Gold, Inc.

 

1660 Wynkoop St., Suite 1000

 

Denver, CO 80202-1132

 

Attention:

General Counsel

 

Telecopy No:

(303) 595-9385

 

E-mail:

bkirchhoff@rgldgoldag.com

 

30

--------------------------------------------------------------------------------


 

 

TERRANE METALS CORP.

 

 

 

By:

/s/Pamela Saxton

 

Name:

Pamela L. Saxton

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

Thompson Creek Metals Company Inc.

 

26 West Dry Creek Circle, Suite 810

 

Littleton, CO 80120

 

Attention:

Chief Financial Officer

 

Telecopy No:

(303) 762-3507

 

 

31

--------------------------------------------------------------------------------